DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022  has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 30 June 2022, have been entered in full.  Claims 2, 4-9, 11-19, 26-29,  31-34, 36-69  are canceled.  Claims 1, 3, 10, 24 and 25 are amended. New claims 71 and 72 are added. Claims 1, 3, 10, 20-25, 30, 35, 70-72 are under examination.
			Withdrawn Objections And/Or Rejections
	The rejection to claims 1, 3, 10, 20-25, 30, 35 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 3-5 of the previous Office Action (30 December 2021), is withdrawn in view of the amendment (30 June 2022).
	The rejection to claims 1, 3, 10, 20-25, 30, 35 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, as set forth at pages 5-8 of the previous Office Action (30 December 2021), is withdrawn in view of the amendment (30 June 2022).
	The rejection to claims 1, 3, 10 and 20 under 35 U.S.C. 102(a1) as being anticipated by Yue et al. (2002/0022593; published 2/2/02), as set forth at pages 8-13 of the previous Office Action (30 December 2021), is withdrawn in view of the amendment , which now recites “stiffened joint resulting from fibrosis in the subject” and Applicant’s arguments (30 June 2022).
	The rejection to claims 1, 20-25, 30, 35 and 70 under 35 U.S.C. 103 as being unpatentable over Yue et al. (Reference of record; 2002/0022593; published 2/2/02) in view of Sprogoe et al. (US 2016/0296600; published 10/13/16, priority date 3/10/16), as set forth at pages 13-16 of the previous Office Action (30 December 2021), is withdrawn in view of the amendment , which now recites “stiffened joint resulting from fibrosis in the subject” and Applicant’s arguments (30 June 2022).
	The rejection to claim 1 under 35 U.S.C. 103 as being unpatentable over Kim et al. (Relaxin Receptor RXFP1 and RXFP2 Expression in Ligament, Tendon, and Shoulder Joint Capsule of Rats. Korean Med Sci. Volume 31(6):983-8; June 2016), as set forth at pages 16-17 of the previous Office Action (30 December 2021), is withdrawn in view of the New rejection below. 
	
NEW REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bigazzi et al. (US 2005/0143299; published 6/30/05) in view of Kim et al. (Reference of record; Relaxin Receptor RXFP1 and RXFP2 Expression in Ligament, Tendon, and Shoulder Joint Capsule of Rats. Korean Med Sci. Volume 31(6):983-8; June 2016).  
Bigazzi et al. teach that a first object of the present invention is the use of relaxin  for the production of a drug having a pro-differentiating effect on stem cells. An object of the invention is the use of relaxin for inducing a pro-differentiating effect on totipotent, pluripotent or multipotent stem cells, for example the myoblasts or the stem cardiomyocytes, for directing them to develop into mature cells that are able to integrate in the tissue of the myocardium (para 0038). 
Bigazzi et al. teach that according to a different aspect, the invention relates to the use of relaxin in combination with stem cells, especially nerve stem cells, and in particular in combination with neuroblasts, for directing their development into mature nerve cells that can integrate into the damaged nervous tissue (para 0039).
Bigazzi et al. teach that an object of the invention is also the use of relaxin as pro-differentiating agent on stem cells, especially but not exclusively of the nervous or cardiac type (para 0040). 
Bigazzi et al. teach that a further example of possible use of relaxin is represented by the osteo-cartilagineous cells (para 0041).  Bigazzi et al. teach that it is known that joint cartilage has scant capacity for repair. Bigazzi et al. teach that in some experimental models a partial repair of the altered cartilage in subjects with osteoarthrosis was obtained with implantation of epiphyseal cartilage of young animals (Aston J. E. 1986--Bentley G. 1971). Bigazzi et al. teach that in said experiments the quantity of matrix produced was scant and the cartilagineous cells transplanted appeared surrounded by inflammatory cells and by fibrous tissue (para 0045). 
Bigazzi et al. teach that the ability of relaxin to direct undifferentiated mesenchymal cells (blasts) or of other tissue towards cartilagineous and osseous cells might have great clinical application in the repair of joint damage, in particular by means of the reconstruction of the damaged or missing cartilagineous tissue both by injection in loco of cells activated beforehand by relaxin, and by stimulation of primitive mesenchymal cells (blasts) to differentiate and replace the damaged tissue with relaxin administered by the local or general route (paras 0045-0047)(applies to claim 1). 
 Bigazzi et al. teach the stimulating effect of relaxin on the development and on the differentiation of the mesenchymal blast cells towards the mature cells of the osseous and cartilagineous tissue (paras 0045-0047).  Bigazzi et al. teach that the activation and differentiation of said cells can take place with administration of relaxin both local and parenteral (in situ or by the general route) and through the pre-activation "in vitro" of blast cells injected then in the site of the injury (para 0049)(applies to claim 1). 
Bigazzi et al. teach that in the context of the present description and of the appended claims, the term "relaxin" (or briefly RLX) will refer in general to "relaxin", "human relaxin", "native relaxin", "synthetic relaxin" or analogs of relaxin. The term "relaxin" also encompasses porcine relaxin or obtained from other mammals, as well as relaxin produced by means of recombinant techniques and in particular human recombinant relaxin. Said term comprises, the derivatives and the analogs of relaxin, peptides and in general active agents or fragments of relaxin having the activity of relaxin, and in particular, capable of binding to the receptors of relaxin or of interacting with them. The term "relaxin" comprises in a specific manner variants of relaxin obtained for example by means of addition, substitution or removal of one or more of the components of relaxin. Examples of techniques for obtaining relaxin, its derivatives or analogs as well as the sequences that describe them, are described in the literature cited previously (para 0033)(applies to claim 3).
In summary, Bigazzi et al. teach that joint cartilage has scant capacity for repair and that joint damage is surrounded by inflammatory cells and fibrous tissue. Bigazzi et al. teach local administration of relaxin to treat joint damage. Bigazzi et al. do not teach administering relaxin to treat stiffened joints caused by fibrosis. 
Kim et al. teach that numerous musculoskeletal disorders are caused by thickened ligament, tendon stiffness, or fibrosis of joint capsule. Kim et al. teach that they hypothesized that local injection of relaxin could be used to treat entrapment neuropathy and adhesive capsulitis (applies to claim 1). Kim et al. teach that the aim of their study was to determine whether there were relaxin receptors in the ligament, tendon, and joint capsular tissues of rats and to identity the distribution of relaxin receptors in these tissues. Kim et al. teach that relaxin receptors RXFP1 and RXFP2 are present in rat musculoskeletal tissues such as ligaments, tendons, and shoulder joint capsules (applies to claim 10).  Kim et al. teach that in order to understand whether local administration of relaxin is effective and safe treatment for entrapment neuropathies, tendon stiffness, and adhesive capsulitis in humans, animal studies should be preceded. Kim et al. teach that after that, the correct dosage and potential adverse effects of local relaxin injections should be determined before it can be administered to patients in a clinical setting (abstract and discussion)(applies to claims 1 and 10).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating joint damage comprising administering locally relaxin, as taught by Bigazzi et al. by using the method to treat stiffened joints caused by fibrosis as taught by Kim et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.
Bigazzi et al. teach that joint cartilage has scant capacity for repair and that joint damage is surrounded by inflammatory cells and fibrous tissue. Bigazzi et al. teach that the ability of relaxin to direct undifferentiated mesenchymal cells (blasts) or of other tissue towards cartilagineous and osseous cells might have great clinical application in the repair of joint damage. Kim et al. teach that numerous musculoskeletal disorders are caused by thickened ligament, tendon stiffness, or fibrosis of joint capsule and hypothesized that local injection of relaxin could be used to treat entrapment neuropathy and adhesive capsulitis. Kim et al. teach that relaxin receptors RXFP1 and RXFP2 are present in rat musculoskeletal tissues such as ligaments, tendons, and shoulder joint capsules.  Based on the teachings it would be obvious to administer relaxin to treat a stiffened joint resulting from fibrosis in a subject. 

APPLICANT’S ARGUMENTS	
	Applicant discusses the instant specification. Applicant argues that the experimental data in the specification demonstrates that Applicants achieved a remarkable improvement by administering relaxin to treat a stiffened joint resulting from fibrosis in a rat shoulder contracture model. Applicant argues that specifically, by administering relaxin, Applicants were able to achieve a complete recovery of ROM in a stiffened joint resulting from fibrosis and a potential return to biomechanical normalcy. Applicants also demonstrated that the recovery of ROM in the stiffened joint was accompanied by a decrease in fibrosis in the joint.
	Applicant argues that the teachings of Kim are limited to determining the expression of relaxin receptor isoforms RXFP1 and RXFP2 in various musculoskeletal tissues of rats, including anterior cruciate ligaments (ACLs), Achilles tendons, inguinal ligament, traverse carpal ligaments (TCLs) and a shoulder joint capsule.  Applicant argues that Kim fails to teach or suggest administering relaxin into a musculoskeletal tissue of a subject, such as a joint. Applicant argues that Kim teaches that “local administration of relaxin for musculoskeletal disorders has not been reported yet”. Applicant argues that Kim also teaches that “[f]urther research is needed to identify the exact mechanisms and interactions between local relaxin hormones and relaxin receptors. Mechanisms of gender-specific responses to relaxin in many target tissues and the value of local administration of relaxin in musculoskeletal tissue remain unclear”.  Applicant argues that Kim further teaches “[s]tudies of relaxin receptors in animal musculoskeletal tissues may provide valuable information for studies on human subjects. In order to understand whether local administration of relaxin is effective and safe treatment for entrapment neuropathies, tendon stiffness, and adhesive capsulitis in humans, animal studies should be preceded” 
	Applicant maintains that despite the experimental results described in Kim regarding distribution of RXFP1 and RXFP2 in musculoskeletal tissues, it is not possible to predict if local administration of relaxin may be effective for treating, e.g., entrapment neuropathies, tendon stiffness, and adhesive capsulitis. Applicant argues that Kim teaches that the value of local administration of relaxin in musculoskeletal tissue remains unclear. Kim also teaches that further work, including animal studies is needed before the value of local relaxin administration may be determined.
Applicant submits that based on Kim, one of ordinary skill in the art would have been unable to predict that administration of relaxin may be useful for treating stiffened joints resulting from fibrosis. This is because Kim teaches that the value of local administration of relaxin is unclear. Applicant argues that one of ordinary skill in the art would understand that the mere presence of RXFP1 and RXFP2 in various musculoskeletal tissues tested is not predictive of the ability of these tissues to respond to relaxin administration, as a response could depend on numerous factors including, e.g., the activity and relative amounts of the receptors, or the ability of the relaxin to reach and engage the receptor. 
Applicant argues that one of ordinary skill in the art in view of Kim would also be unable to predict that administration of relaxin for treating a stiffened joint resulting from fibrosis may achieve a remarkable improvement in the joint, including a complete recovery of ROM in the joint and a potential return to biomechanical normalcy, accompanied by a decrease in fibrosis.. Applicant submits that being unable to predict the value, or the effectiveness, of relaxin administration for treating a stiffened joint resulting from fibrosis, one of ordinary skill in the art would have no reason nor the necessary motivation to administer relaxin for treating a stiffened joint resulting from fibrosis, and would have no reasonable expectation of success in arriving at the claimed invention.
EXAMINERS RESPONSE	
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O' Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018). See MPEP 2143.02.
	Thus, Applicant’s arguments that one of ordinary skill in the art would have no reason nor the necessary motivation to administer relaxin for treating a stiffened joint resulting from fibrosis; being unable to predict the value, or the effectiveness, of relaxin administration for treating a stiffened joint resulting from fibrosis, are not found persuasive. 
	Applicant arguments that Kim fails to teach or suggest administering relaxin into a musculoskeletal tissue of a subject, such as a joint are not found persuasive.  Kim et al. clearly state that they hypothesized that local injection of relaxin could be used to treat entrapment neuropathy and adhesive capsulitis. The Examiner notes that adhesive capsulitis, also called frozen shoulder, is a condition in which the movement of the shoulder becomes limited. Frozen shoulder occurs when the strong connective tissue surrounding the shoulder joint (called the shoulder joint capsule) become thick, stiff and inflamed. 
	The Examiner maintains that there was reasonable expectation of success for treating a stiffened joint resulting from fibrosis comprising administering relaxin based on the combined teachings of Bigazzi and Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.  Claims 20-25, 30, 35 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Bigazzi et al. in view of Kim et al., as applied to claim 1 above, and further in view of Sprogoe et al. (Reference of record; US 2016/0296600; published 10/13/16, priority date 3/10/16). 
The teachings of Bigazzi et al. and Kim et al. are described above. The combined references teach a method of treating a stiffened joint resulting from fibrosis in a subject comprising administering relaxin. The combined references do not teach that relaxin is covalently attached to a polymer, injected intraarticular or is a sustained release formulation. 
Sprogoe et al. teach a carrier-linked relaxin prodrug, pharmaceutical compositions comprising said prodrug and their use as medicaments for the treatment of diseases which can be treated with relaxin (abstract). Sprogoe et al. teach that the half-life of intravenously administrated relaxin in humans is less than 10 minutes and that there is a large need for therapeutics based on relaxin with longer duration of action, and improved route of administration, and that the current invention meets this objective (para 0005). Sprogoe et al. teach that such carrier-linked relaxin prodrug of the present invention provide sustained relaxin release from a subcutaneous or locally applied depot and can thus overcome at least some of the above-mentioned shortcomings (para 0009)(applies to claim 20). Sprogoe et al. teach that the half-life of the carrier-linked relaxin prodrug of the present invention after subcutaneous injection is at least 20 times longer than the half- life of intravenously administered native relaxin (paras 0046 and 0111). Sprogoe et al. teach as used herein, the term "hydrogel" means a hydrophilic or amphiphilic polymeric network composed of homopolymers or copolymers, which is insoluble due to the presence of covalent chemical crosslinks. The crosslinks provide the  network structure and physical integrity (para 0011). Sprogoe et al. teach relaxin moiety is released from the carrier-linked relaxin prodrug of the present invention as relaxin (para 0015). Sprogoe et al. teach as used herein, the term "PEG-based comprising at least X % PEG" in relation to a moiety or reagent means that said moiety or reagent comprises at least X % (w/w) ethylene glycol units (--CH2CH2O--), wherein the ethylene glycol units may be arranged blockwise, alternating or may be randomly distributed within the moiety or reagent and preferably all ethylene glycol units of said moiety or reagent are present in one block; the remaining weight percentage of the PEG-based moiety or reagent are other moieties especially selected from the following moieties and linkages (para 0049)(applies to claims 25 and 30).
Sprogoe et al. teach as used herein, the term "hydrogel-linked prodrug" means a carrier-linked prodrug in which the carrier is a hydrogel. A "reversible linkage/linker" or "biodegradable linkage/linker" is a linkage/linker that is non-enzymatically hydrolytically degradable, i.e. cleavable, under physiological conditions with a half-life ranging from one hour to six months (para 0075-0076)(applies to claims 25 and 30). Sprogoe et al. teach relaxin moieties covalently conjugated to polymers, such as for example PEG, are suitable for the carrier-linked relaxin prodrugs of the present invention (para 0087)(applies to claims 22-24). Sprogoe et al. teach that the carrier of the carrier-linked relaxin prodrug of the present invention comprises PEG (para 0112). Sprogoe et al. teach even more preferably, the carrier is a hydrogel, i.e. the carrier-linked relaxin prodrug is a hydrogel-linked relaxin prodrug. Preferably, the carrier is a PEG-based hydrogel (paras 0123-0125)(applies to claims 20-22). Sprogoe et al. teach as used herein, the term “functional group" means a group of atoms which can react with other functional groups. Functional groups include primary or secondary amine (--NH.sub.2, --NH--) and thiols (-- SH) (para 0017)(applies to claims 25 and 30). Sprogoe et al. teach an optional spacer reagent covalently conjugated to the hydrogel (paras 0349 and 0523)(applies to claim 35). Sprogoe et al. teach wherein the hydrogel is formed in situ following mixing of the relaxin and a cross-linker (paras 0049, page 9, paras 0127-0129, 0286-0287, 0348-0368 and pages 47-58)(applies to claims 25 and 30). Sprogoe et al. teach that the hydrogel-linked relaxin prodrug can be administered via injection or infusion, including intraarticular (para 0798)(applies to claim 70). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating stiffened joints resulting from fibrosis in a subject comprising administering relaxin as taught by Bigazzi and Kim, wherein relaxin is covalently linked to a polymer such as PEG in a hydrogel, as taught by Sprogoe et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Sprogoe et al. teach that there is a large need for relaxin therapeutics with longer duration of action, and improved route of administration. Sprogoe et al. teach that the half-life of the carrier-linked relaxin prodrug is at least 20 times longer than the half-life of intravenously administered native relaxin. Sustained-release allows small amounts of the relaxin pharmaceutical into a patient's system over an extended period of time. An intra-articular injection allows the relaxin pharmaceutical to be placed directly into the joint. 


Allowable Subject Matter

Claim objection	
Claims 71 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Art of Record
The art made of record is considered pertinent to Applicant' s disclosure as it defines the general state of the art. Unemori et al. Human Relaxin Decreases Collagen Accumulation In Vivo in Two Rodent Models of Fibrosis. Journal of Invest Dermatol Vol. 101:280-285, 1993.
Unemori et al. teach that recombinant human relaxin is shown to modulate collagen accumulation and organization by mesenchymal cells in vivo in two rodent models of fibrosis: 1) fibrotic infiltration of polyvinyl alcohol sponge implants in rats, and 2) capsule formation around implanted osmotic pumps in mice. Unemori et al. teach that in mice, the capsules surrounding relaxin containing pumps are thinner and less dense than are capsules from control pumps. Unemori et al. teach relaxin decreases collagen accumulation in two rodent models of fibrosis, demonstrating that it can interfere with interstitial matrix formation under conditions of rapid collagen synthesis. Unemori et al. teach that relaxin may have a biologic role in modulating connective tissue integrity in tissues outside those of the reproductive system. Unemori et al. teach that it also suggests that relaxin may have potential utility in the treatment of pathologic conditions of fibrosis, such as is seen in scleroderma and in keloid formation.


			Conclusion
Claims 1, 3, 10, 20-25, 30, 35 and 70 are rejected. 
Claims 71 and 72 are objected to.
		No claims are allowed. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/17/2022